As filed with the Securities and Exchange Commission on April 8, 2011 Registration No. 333-163396 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 to FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BIOTIME, INC. California 94-3127919 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1301 Harbor Bay Parkway, Suite 100, Alameda, California94502 (Address of principal executive offices)(Zip Code) 2002 Stock Option Plan (Full title of the plan) Robert W. Peabody Senior Vice President, Chief Operating Officer, and Chief Financial Officer BioTime, Inc. 1301 Harbor Bay Parkway, Suite 100 Alameda, California 94502 (Name and address of agent for service) (510) 521-3390 (Telephone number, including area code, of agent for service) Copies of all communications, including all communications sent to the agent for service, should be sent to: RICHARD S. SOROKO, ESQ. Thompson, Welch, Soroko & Gilbert LLP 201 Tamal Vista Blvd. Corte Madera, California94925 Tel. (415) 927-5200 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o The contents of Registration Statement on Form S-8 File No. 333-101651 and Registration Statement on Form S-8 File No. 333-122844 are hereby incorporated by reference. Item 8.Exhibits. Exhibit NumbersDescription Specimen of Common Share Certificate.H 2002 Stock Option Plan, as amendedHH Opinion of CounselHH Consent of Rothstein Kass & Company, P.C.* Consent of Counsel (Included in Exhibit 5.1) H Incorporated by reference to Registration Statement on Form S-1, File Number 33-44549 filed with the Securities and Exchange Commission on December 18, 1991, and Amendment No. 1 and Amendment No. 2 thereto filed with the Securities and Exchange Commission on February 6, 1992 and March 7, 1992, respectively. HH Previously filed * Filed herewith. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant has duly caused thisPost-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Alameda, State of California on April 1, 2011. BIOTIME, INC. By /s/ Michael D. West Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Michael D. West Chief Executive Officer and April 1, 2011 MICHAEL D. WEST, PH.D. Director (Principal Executive Officer) /s/ Robert W. Peabody Chief Financial Officer (Principal April 1, 2011 ROBERT W. PEABODY Financial and Accounting Officer) /s/ Neal C. Bradsher Director April 1, 2011 NEAL C. BRADSHER /s/ Arnold I. Burns Director April 1, 2011 ARNOLD I. BURNS Director April , 2011 ABRAHAM E. COHEN /s/ Alfred D. Kingsley Director April 1, 2011 ALFRED D. KINGSLEY Director April , 2011 PEDRO LICHTINGER /s/ Judith Segall Director April 1, 2011 JUDITH SEGALL 3 EXHIBIT INDEX Exhibit NumbersDescription Specimen of Common Share Certificate.H 2002 Stock Option Plan, as amendedHH Opinion of CounselHH Consent of Rothstein Kass & Company, P.C.* Consent of Counsel (Included in Exhibit 5.1) H Incorporated by reference to Registration Statement on Form S-1, File Number 33-44549 filed with the Securities and Exchange Commission on December 18, 1991, and Amendment No. 1 and Amendment No. 2 thereto filed with the Securities and Exchange Commission on February 6, 1992 and March 7, 1992, respectively. HH Previously filed. * Filed herewith. 4
